DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered. 
Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
Applicant argues that the amendment including applying an external pressure prior to and during exposure to the vibrational energy is not taught by the prior art.  Applicant argues that the Office Action modified Coakwell, Jr. to use manual pressure application, and to apply manual pressure in preparation for a turn and Coakwell, Jr. specifically teaches away from both modifications.  
However, Coakwell, Jr. discloses that pressure may be applied manually or automatically in response to a force (column 2, lines 45-53).  Examiner agrees that the pressure may be applied automatically in response to forces.  However, Coakwell, Jr. also discloses the pressure being applied manually if desired.  If the pilot was to anticipate these forces, for example, prior to the pilot making a sharp turn, it would have been obvious to one having ordinary skill to prepare for this sudden change of direction, and the corresponding vibrational energy and forces, by having the pilot apply pressure manually immediately prior to and during the sharp turn, as the pilot would then ensure the pressure be applied for the entire duration of the change of direction or movement, or for safety in the case of failure of the automatic sensor operation.

However, Coakwell, Jr. discloses that it is preferred to provide automatic means in response to the turning movements, it is also disclosed that it may be desired to use manual pressure (column 2, lines 45-56).  Examiner notes that a non-preferred embodiment is not necessarily teaching away unless it clearly discourages it.  In this case, Coakwell, Jr. teaches both automatic and manual activation as viable options for application of pressure, and therefore, does not teach away from manual application, but instead discloses that it may be used if desired.   See MPEP 2143.01 (I).  Additionally, Coakwell, Jr. does not disclose the pads normally exerting pressure, but only automatically in response to the turning forces, or manually, as desired by the pilot. 
Terminal Disclaimer
The terminal disclaimers filed on 8/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,368,877, US 10,413,303, US 10,342,550, US 10,004,515, US 10368877 and 9,168,045 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coakwell, Jr. US 2676586. 

Coakwell, Jr. does not explicitly disclose the applying an external pressure to the jugular vein, specifically to the internal jugular vein, the external jugular vein, or both, to thereby increase 
It is well known that the internal and external jugular veins are two main veins found on the lateral sides of the neck for blood flow into the head.  Coakwell, Jr. discloses placing pads 3 of the device on the lateral side of the neck, figures 1 and 2, therefore one of ordinary skill in the art would understand the pads would be configured to apply pressure to at least an internal or external jugular vein amongst other veins.  
Additionally, Coakwell, Jr. discloses the pads being configured to apply pressure to the veins which conduct blood and lessens the blood flow from the head (column 2, lines 45-48), or jugular veins, and it is well known in the art that blood flowing from a cochlear structure flows to the jugular vein, thereby it would be understood by one having ordinary skill in the art that would result in an increase of cochlear pressure. Coakwell, Jr. discloses the pads being configured to apply pressure to the veins which conduct blood and lessens the blood flow from the head (column 2, lines 45-48) or jugular veins, and it is well known in the art that blood flowing from an ocular structure flows to the jugular vein, thereby it would be understood by one having ordinary skill in the art that would result in an increase of ocular pressure.  Coakwell, Jr. discloses applying pressure to the veins which conduct blood and lessens the blood flow from the head (column 2, lines 45-48), therefore, while the blood is still being pumped to the head without flowing back to the heart, one of ordinary skill in the art would understand this would result in an increase of intracranial pressure.
These are inherent features and results of applying pressure to a jugular vein, as disclosed by Applicant, for example, in at least the abstract and paragraphs 0013, 0020, 0041, 0044, 0098 and 100.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims 

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
The method of applying pressure to a vein to reduce blood flow from the head is known in the art, as disclosed by Coakwell, Jr.  By applying this pressure to reduce blood flow from the head, it will inherently result in increased intracranial pressure, increased intracochlear pressure, and increased intraocular pressure, as known in the art and also disclosed by applicant.  As a result of the intracochlear pressure, the absorption of vibrational energy by an inner ear of a subject is also inherently reduced (paragraph 0098 of the present application).  As a result of the increased intraocular pressure, the absorption of vibrational energy by the eye of a subject is also inherently reduced (paragraph 0100 of the present application). An inherent feature need not be recognized at the time of the invention as discussed below.  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Regarding claims 6, 7, 13, 14, 20 and 21, Coakwell, Jr. discloses the pressure being applied to the vein by a compression device on or around the subject’s neck, the compression device being selected from the group consisting of a collar that encircles the subject’s neck, a resilient arcuate band that wholly encircles the subject’s neck, and a resilient arcuate band  that partially encircles the subject’s neck (figures 1, 2, collar or band 1 placed around the neck, column 2, lines 6-9), the compressing device comprising at least one inwardly directed protuberance (pads 3) positioned to apply pressure to the vein (positioned on the lateral sides of neck to be configured for applying pressure and reduce blood flow, figure 1, column 11-14). 

Coakwell, Jr. does not explicitly disclose the applying an external pressure to the jugular vein in a subject.  
It is well known that the internal and external jugular veins are two main veins found on the lateral sides of the neck for blood flow into the head.  Coakwell, Jr. discloses placing pads 3 of the device on the lateral side of the neck, figures 1 and 2, therefore one of ordinary skill in the art would understand the pads would be configured to apply pressure to at least an internal or external jugular vein amongst other veins.  As taught by applicant, applying pressure to the jugular vein will mitigate SLOSH and therefore, reduce vibrational energy in the skull.  These are inherent features and results of applying pressure to a jugular vein, as disclosed by Applicant, for example, in at least the abstract and paragraphs 0004, 0005, 0013, 0014, 0015.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims 

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
The method of applying pressure to a vein to reduce blood flow from the head is known in the art, as disclosed by Coakwell, Jr.  By applying this pressure to reduce blood flow from the head, it will inherently result in increased intracranial pressure, increased intracochlear pressure, and increased intraocular pressure, as known in the art and also disclosed by applicant.  As a result absorption of vibrational energy by the skull is reduced.  An inherent feature need not be recognized at the time of the invention as discussed below.  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").

Claims 5, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coakwell, Jr. US 2676586 in view of Glesne US Patent 3628536. 
Regarding claim 5, 12, and 19, Coakwell, Jr. discloses the method essentially as claimed as discussed above, but fails to explicitly disclose the pressure applied to the jugular vein is equivalent to a fluid pressure of about 5-80 mm Hg. 
However, Glesne, reasonably pertinent to solving a similar problem, discloses collars for restricting the venous flow of blood (abstract).  Glesne teaches the average venous fluid pressure for an adult is 15-25mmHg (column 2, lines 13-14) and an average arterial blood pressure is about 100-200mmHg (column 2, lines 11-14); therefore a pressure of no more than 90mmHg is needed from the collar to restrict venous flow without unduly restricting arterial flow and more particularly 60-90mmHg (column 2, lines 15-26) while overcoming the resistance provided by tissue, such as fat, in the body member to which it is applied (column 2, lines 18-22).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris, Jr. US 8376975 discloses a strap that is wrapped around a body part, including the neck.  The strap being a vibration dampener to dampen vibration of musculature and soft tissue that may otherwise result in injury or pain (column 1, lines 16-20).  The strap being adjustable to provide different tensions (column 2, lines 52-61). 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771